DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 1-4 and 9-19 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
As to claim 9, Applicant asserts that Tanabe fails to teach or disclose at least “wherein outline of the connecting patterns and the patterns overlap each other, along substantially a same axis, in a direction in which insulating layers of the stack are stacked”. (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in Tanabe since Tanabe teaches at least “wherein outline of the connecting patterns (42a-42f) and the patterns overlap each other, along substantially a same axis (see Figs. 3 and 4), in a direction in which insulating layers of the stack are stacked” from the connecting patterns near conductor layers 42a-42f of Figs. 3 and 4, multiple conductor layers are disclosed to overlap.
Thus, the limitations are met using the broadest reasonable interpretation.  Therefore, Examiner respectfully asserts that Tanabe sufficiently teaches the limitations recited in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanabe, U.S. Patent Application Publication 2019/0096569.
Regarding Claim 9, Tanabe teaches, an inductor (Fig. 4) comprising: 
a body (10) including a stack of a first insulating layer (63a), a last insulating layer (63j) and intermediate insulating layers (63b-63i), 
each of the intermediate layers having a pattern (41a-41f) disposed thereon, 
each of the patterns on the intermediate insulating layers being connected to the patterns on immediately adjacent insulating layers by a connecting pattern (42a-42f) disposed on opposing ends of corresponding patterns, 
the patterns and the connecting patterns together comprising 
a coil (40) disposed inside the body such that 
the patterns on the first and the last insulating layers (63a, 63j) form opposing ends of the coil; and 
first and second external electrodes (20, 30) disposed inside the body and directly connected respectively to the opposing ends of the coil,
wherein outline of the connecting patterns (42a-42f) and the patterns overlap each other, along substantially a same axis (see Figs. 3 and 4), in a direction in which insulating layers of the stack are stacked.  (Tanabe: Figs. 1-4, para. [0043], [0056]).
Regarding Claim 10, Tanabe further teaches, wherein 
wherein the first and second external electrodes include a first electrode layer (the first electrode layer of electrodes 20, 30) formed of a same material as that of the patterns on the first, last and intermediate insulating layers (Tanabe teaches both the coil layers 41a-41f and outer electrode layers 20, 30 comprise “a conductive material such as a metal with low electric resistance like silver (Ag), copper (Cu) or gold (Au), or an alloy mainly containing these metals” [0060]).  (Tanabe: Fig. 2B, para. [0043]).
Regarding Claim 11, Tanabe further teaches, wherein each of the first and second external electrodes further includes a plating layer (“plating” [0049]) disposed on the first electrode layer, the plating layer being exposed to an outside surface of the body.  (Tanabe: Figs. 2A, 2B, para. [0049]).
Regarding Claim 12, Tanabe further teaches (Fig. 5), wherein an external surface of each of the first and second external electrodes (20, 30, 21, 31) substantially matches an external surface of the body (10) (the teaching “[n]ote that the covering layer 22 and the covering layer 32 may be omitted. In this case, the outer terminal electrode 21 can be made to be the first outer electrode 20 and the outer terminal electrode 31 can be made to be the second outer electrode 30” teaches an embodiment with flush surfaces [0049], see Figs. 2A and 5).  (Tanabe: Figs. 2A and 5, para. [0049]).
Regarding Claim 13, Tanabe further teaches, wherein the pattern (41a) on the first insulating layer (63c) is spaced apart from the second external electrode (31c), 
the pattern (41f) on the last insulating layer (63h) is spaced apart from the first external electrode (21h), and 
the patterns (41b-41e) on intermediate insulating layers are spaced apart from both the first and second external electrodes (20, 30).  (Tanabe: Figs. 1-4, para. [0043], [0056]).
Regarding Claim 18, Tanabe teaches, wherein each of the first and second external electrodes comprises a plurality of plating layers (“the covering layer can be formed of a plurality of layers” [0049]).  (Tanabe: Figs. 1-4, para. [0043], [0049], [0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe, U.S. Patent Application Publication 2019/0096569, in view of Nakashima et al., (hereinafter Nakashima), U.S. Patent Application Publication 2019/0088396.
Regarding Claim 1, Tanabe teaches, an inductor (Fig. 4) comprising: 
a body (10) in which a plurality of insulating layers (63a-63j) on which a plurality of coil patterns (41a-41f) are arranged are stacked in a stacking direction; and 
first and second external electrodes (20, 30, 21a-21j, 31a-31j), each comprising a plurality of plating layers disposed inside the body, wherein 
the plurality of coil patterns are connected by coil connecting portions (42a-42f) and form a coil (40) in which opposing ends (opposing ends of coil 40) thereof are connected to the first and second external electrodes (20, 30), and 
the first and second external electrodes (20, 30) are directly connected to the opposing ends of the coil inside the body,
wherein outlines of coil patterns (41a-41f) including the opposing ends of the coil (opposing ends of coil 40) and a remainder of coil patterns overlap each other in the stacking direction.  (Tanabe: Figs. 1-4, para. [0043], [0056]).
Tanabe does not explicitly teach, first and second external electrodes, each comprising a plurality of plating layers disposed inside the body.
However, Nakashima teaches (Fig. 1), first and second external electrodes (20, 30), each comprising a plurality of plating layers disposed inside the body (“covering layer may also include a plurality of layers…the covering layer includes a Ni plating that covers the first outer electrode 20 and the second outer electrode 30…covering layer may protrude from the component body 10, or may be formed flush with the surfaces of the component body 10” [0037]).  (Nakashima: Fig. 1, para. [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the external electrodes of Tanabe to include the plurality of plating layers disposed inside the body of Nakashima, the motivation being the “covering layer prevents oxidation at the surface of the first outer electrode 20 and the surface of the second outer electrode 30” [0037].  (Nakashima: Fig. 1, para. [0037]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Tanabe in view of Nakashima further teaches, wherein 
the first and second external electrodes (Tanabe: 20, 30) are directly connected to the plurality of coil patterns (Tanabe: 41a-41f) and include a first electrode layer (Tanabe: the first electrode layer of electrodes 20, 30) deposited with the same material (Tanabe teaches both the coil layers 41a-41f and outer electrode layers 20, 30 comprise “a conductive material such as a metal with low electric resistance like silver (Ag), copper (Cu) or gold (Au), or an alloy mainly containing these metals” [0060]) as that of the plurality of coil patterns (41a-41f).  (Tanabe: Fig. 2B, para. [0043]).
Regarding Claim 3, the combination of Tanabe in view of Nakashima further teaches, wherein the first and second external electrodes (Tanabe: 20, 30) further include a plurality of plating layers (Tanabe: covering layer 22) (Tanabe teaches “the covering layer can be formed of a plurality of layers” [0049]) disposed on the first electrode layer.  (Tanabe: Figs. 2A, 2B, para. [0049]).
Regarding Claim 4, the combination of Tanabe in view of Nakashima further teaches, wherein an outermost plating layer (Tanabe: cover layers 22 of electrodes 20, 30) among the plurality of plating layers is exposed to the outside of the body.  (Tanabe: Figs. 2A, 2B, para. [0049]).
Regarding Claim 16, the combination of Tanabe in view of Nakashima teaches, wherein the connecting patterns (Tanabe: 42a-42f) and the patterns overlap each other, along substantially a same axis (Tanabe: see Figs. 3 and 4).  (Tanabe: Figs. 1-4, para. [0043], [0056]).

Claims 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe, in view of Seko, U.S. Patent Application Publication 2014/0375412.
Regarding Claim 14, Tanabe teaches, an inductor (Fig. 4) comprising: 
a body (10) in which a plurality of insulating layers (63a-63j) on which a plurality of coil patterns (41a-41f) are arranged are stacked; and 
first and second external (20, 30) electrodes disposed inside the body, wherein 
the plurality of coil patterns are connected by coil connecting portions (42a-42f) and form a coil (40) in which opposing ends (opposing ends of coil 40) thereof are connected to the first and second external electrodes (20, 30), and 
the first and second external electrodes (20, 30) are directly connected to the opposing ends of the coil inside the body,
wherein outlines of coil patterns (41a-41f) including the opposing ends overlap each other in a direction in which the plurality of insulating layers are stacked (overlapping outlines of coil conductor layers of each coil conductor layer 41a-41f, see Fig. 4).  (Tanabe: Figs. 1-4, para. [0043], [0056]).
Tanabe does not explicitly teach, wherein a width of the plurality of coil patterns where the connecting portions are disposed is substantially same as the width of a remainder of the plurality of coil patterns.
However, Seko teaches (Fig. 2), wherein a width of the plurality of coil patterns (18a-18g) where the connecting portions (connected by via hole conductors V1 to V6) are disposed is substantially same as the width of a remainder of the plurality of coil patterns.  (Seko: Fig. 2, para. [0025], [0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the width of the connecting portions of Tanabe to include the width of the connecting portions substantially the same as the width of the plurality of coil patterns of Seko, the motivation being to provide “the via hole conductors V2 are formed by a photolithography step” [0055] and to reduce cost.  (Seko: Fig. 2, para. [0055]).  Therefore, the limitations of Claim 14 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 17, the combination of Tanabe in view of Seko teaches (Seko: Fig. 2), wherein a width of the plurality of coil patterns (Seko: 18a-18g) where the connecting portions (Seko: connected by via hole conductors V1 to V6) are disposed is substantially same as the width of a remainder of the plurality of coil patterns, the motivation being to provide “the via hole conductors V2 are formed by a photolithography step” [0055] and to reduce cost.  (Seko: Fig. 2, para. [0025], [0026], [0055]).
Regarding Claim 19, the combination of Tanabe in view of Seko teaches, wherein each of the first and second external electrodes comprises a plurality of plating layers (Tanabe: “the covering layer can be formed of a plurality of layers” [0049]).  (Tanabe: Figs. 1-4, para. [0043], [0049], [0056]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe, in view of Nakashima and further in view of Seko.
Regarding Claim 15, the combination Tanabe in view of Nakashima teaches, the width of the connecting portions (Tanabe: 42a-42f) larger than the width of the coil patterns.  (Tanabe: Figs. 1-4, para. [0043], [0056]).
The combination of Tanabe in view of Nakashima does not explicitly teach, wherein a width of the plurality of coil patterns where the connecting portions are disposed is substantially same as the width of a remainder of the plurality of coil patterns.
However, Seko teaches (Fig. 2), wherein a width of the plurality of coil patterns (18a-18g) where the connecting portions (connected by via hole conductors V1 to V6) are disposed is substantially same as the width of a remainder of the plurality of coil patterns.  (Seko: Fig. 2, para. [0025], [0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the width of the connecting portions of the combination of Tanabe in view of Nakashima to include the width of the connecting portions substantially the same as the width of the plurality of coil patterns of Seko, the motivation being to provide “the via hole conductors V2 are formed by a photolithography step” [0055] and to reduce cost.  (Seko: Fig. 2, para. [0055]).  Therefore, the limitations of Claim 15 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MALCOLM BARNES/
Examiner, Art Unit 2837
08/30/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837